     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 1 of 68



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

                                                          Case No. ____________
Viewpoint Neutrality Now!,
Evan Smith and Isaac Smith,

                    Plaintiffs,

v.
                                                        COMPLAINT
Regents of the University of Minnesota,
Kendall J. Powell, Chair, Steven A.
Sviggum, Vice Chair, Thomas J.
Anderson, Richard B. Beeson, Mary A.
Davenport, Kao Ly Ilean Her, Michael
D. Hsu, Mike O. Kenyanya, Janie S.
Mayeron, David J. McMillan, Darrin
M.Rosha, Randy R. Simonson, in their
respective official capacities or their
successors; Joan T.A. Gabel, President
of the University of Minnesota, in her
respective official capacity or her
successor; Maggie Towle, Interim Vice
Provost For Student Affairs and Dean
of Students, in her respective official
capacity or her successor.

                    Defendants.



                                  INTRODUCTION

      The Plaintiffs, Viewpoint Neutrality Now!, Evan Smith and Isaac Smith, bring

this civil rights action under 42 U.S.C.A. § 1983, based on First Amendment and

Fourteenth Amendment requirements that public universities administer the

disbursement of mandatory student services fees and the allocation of student-
       CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 2 of 68



services-fees-subsidized lounges in a viewpoint-neutral manner and that public

universities provide students who pay student services fees an administrative appeal to

constitutionally challenge the university’s disbursements as violating viewpoint

neutrality. The University of Minnesota and its Board of Regents and members

(collectively, Board of Regents) have adopted policies, handbooks and practices which

violate viewpoint neutrality.

       The Plaintiffs seek a declaration, injunction, and judgment that the University

of Minnesota and the Board of Regents adopted policies, handbooks, and practices

violate the First and Fourteenth Amendments of the United States Constitution.

                           JURISDICTION AND VENUE

       1.     This Court has jurisdiction under 28 U.S.C. § 1331 (federal-question

jurisdiction), 28 U.S.C. § 2201 (declaratory-judgment jurisdiction), and 42 USC §§

1983, 1988 (civil-rights statutes).

       2.     Venue is proper in this Court under 28 U.S.C. § 1391 because the

Defendants are found within this district, or because the events or omissions giving

rise to the claims presented occurred within this district or both

       3.     Plaintiffs also seek attorney's fees, costs of suit, and interest pursuant to

42 U.S.C.A. § 1988, and any other relief this Court deems just or available under the

law.




                                             2
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 3 of 68



                                       PARTIES

Plaintiffs

      4.     The individual Plaintiffs, Evan Smith and Isaac Smith, are, and at all

times mentioned, were students of the University of Minnesota, Twin Cities

(Minneapolis-St. Paul) Campus, and residents of Hennepin County, Minnesota. Evan

Smith and Isaac Smith have paid mandatory student services fees to the University for

the 2019-2020 school year and will continue to pay mandatory student services fees as

University students.

      5.     Plaintiff Viewpoint Neutrality Now! is an association of University of

Minnesota students who pay student services fees to the University of Minnesota

which was formed to support and advocate for viewpoint neutrality and other reforms

relating to the University of Minnesota’s student services fee disbursement system.

Viewpoint Neutrality Now! is not a student organization recognized by the University

of Minnesota. Viewpoint Neutrality Now! has never applied, nor will it ever apply, for

disbursements from student services fees administered by the University of Minnesota

at any of its campuses.

Defendants

      6.     The University of Minnesota, governed by the Board of Regents, is a

state agency existing under the laws of the State of Minnesota, with its principal office

in Hennepin County at 600 McNamara Alumni Center, 200 Oak Street SE,



                                            3
        CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 4 of 68



Minneapolis, Minnesota 55455-2020. The University of Minnesota has five distinct

campuses: Twin Cities, Crookston, Duluth, Morris, Rochester and Twin Cities.

        7.    The individual Defendants constituting the University of Minnesota’s

Board of Regents are: Kendall J. Powell, Chair, Steven A. Sviggum, Vice Chair,

Thomas J. Anderson, Richard B. Beeson, Mary A. Davenport, Kao Ly Ilean Her,

Michael D. Hsu, Mike O. Kenyanya, Janie S. Mayeron, David J. McMillan, Darrin M.

Rosha, and Randy R. Simonson. They are sued in their respective official capacities

only.

        8.    Defendant Joan T.A. Gabel is President of the University of Minnesota.

Gabel is sued in her official capacity only.

        9.    Defendant Maggie Towle is Interim Vice Provost For Student Affairs

and Dean of Students (shortened, hereafter, to “Vice Provost for Student Affairs”).

Towle is sued in her official capacity only.

                   CONSTITUTIONAL PROVISIONS INVOLVED

        10.   The First Amendment to the U.S. Constitution, incorporated against

state and local officials by the Fourteenth Amendment, states:

              Congress shall make no law respecting an establishment of
              religion, or prohibiting the free exercise thereof; or abridging the
              freedom of speech, or of the press; or the right of the people
              peaceably to assemble, and to petition the Government for a
              redress of grievances.

        11.   The Fourteenth Amendment to the U.S. Constitution, Section 1, states:



                                               4
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 5 of 68



              All persons born or naturalized in the United States, and subject
              to the jurisdiction thereof, are citizens of the United States and of
              the state wherein they reside. No state shall make or enforce any
              law which shall abridge the privileges or immunities of citizens of
              the United States; nor shall any state deprive any person of life,
              liberty, or property, without due process of law; nor deny to any
              person within its jurisdiction the equal protection of the laws.

                              STATEMENT OF FACTS

I.     The University of Minnesota’s actions collecting and disbursing
       student services fees at the Twin Cities Campus are subject to
       federal court review under Southworth for viewpoint neutrality.

        12.   The Board of Regents, the President, and the Vice Provost for Student

Affairs adopt policies, handbooks, and practices for collecting and disbursing student

services fees at the Twin Cities Campus which are subject to federal court review

under Southworth for viewpoint neutrality. See Southworth v. Board of Regents of the

University of Wisconsin System, 529 U.S. 217, 233 (2000) and Southworth v. Board of Regents

of the University of Wisconsin System, 307 F.3d 566 (7th Cir. 2002).

       13.    In Southworth, the University of Wisconsin was found to have violated

First and Fourteenth Amendment viewpoint neutrality regarding the absence of

standards in awarding student group travel grants and regarding standards which

allowed the consideration of the length of an organization’s existence or past

amount(s) received. Id.

       14.    While Southworth was pending, parallel litigation against the University of

Minnesota was in federal court.



                                              5
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 6 of 68



       15.    In 1998, a group of Twin Cities campus students, as payers of student

services fees, challenged the constitutionality of the University of Minnesota’s

mandatory student fee disbursements. Curry v. Regents of the University of Minnesota, U.S.

District Court for the District of Minnesota, Case No. 98-CV-00583 (PAM/JGL).

       16.    The district court dismissed the claims in August of 1998 prior to the

U.S. Supreme Court deciding Southworth in 2000.

       17.    The Eighth Circuit affirmed the district court’s decision in February of

1999 prior to the U.S. Supreme Court deciding Southworth in 2000.

       18.    Immediately following the U.S. Supreme Court’s Southworth decision, the

students in Curry moved to amend their complaint in accordance with the Southworth

opinion which established the viewpoint neutrality test; but the district court denied

the motion to amend. A copy of the U.S. District Court’s decision in Curry v. Regents of

the University of Minnesota, Case No. 98-583, is attached as Exhibit A.

       19.    Since the district court’s denial of the motion to amend in 2000, there

has been no known similar lawsuits since, meaning that the University of Minnesota’s

mandatory student fee system has never been reviewed under the Southworth viewpoint

neutrality test as established by the U.S. Supreme Court.

       20.    After the Curry case was dismissed, the University of Minnesota Student

Services Fee Committee conducted a review of its process.

       21.    On April 17, 2001, University of Minnesota Student Services Fee

Committee made its initial recommendations.

                                             6
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 7 of 68



      22.     A copy of the University of Minnesota Student Services Fee Committee

Initial Recommendations dated April 17, 2001 is attached as Exhibit B.

      23.     The University of Minnesota Student Services Fee Committee Initial

Recommendations on April 17, 2001 acknowledged the U.S. Supreme Court decision

in Southworth and that the University of Minnesota’s student services fees collection-

and-disbursement system may not meet the viewpoint neutrality standard:

      So, the University of Minnesota has a temporary reprieve from
      legal action but by no means can we be sure that our current fees
      system would satisfy the courts.

Ex. B at 6.

      24.     Since then, the Board of Regents and predecessors have adopted

policies, handbooks, and practices regulating the University’s collection and

disbursements of the mandatory student services fees.

      25.     The current University of Minnesota’s Policy regarding student services

fees was last amended on June 10, 2005.

      26.     Since 2005, the Board of Regents has deferred to the President and Vice

Provost for Student Affairs to adopt policies, handbooks, and practices regulating the

University’s collection and disbursement of the mandatory student services fees.

      27.     The President and Vice Provost for Student Affairs have adopted

policies, handbooks, and practices regulating the University’s collection and

disbursement of the mandatory student services fees.



                                           7
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 8 of 68



      28.    The Board or Regents has a policy to govern the “assessment of the

University of Minnesota student services fee”, which funds “non-instructional

programs and activities”, “supplements the academic curriculum”, and “is an integral

part of the University’s educational experience.”

      29.    A copy of the University of Minnesota’s Policy regarding student

services fees is attached as Exhibit C.

      30.    The University of Minnesota has adopted a “Student Services Fee

Request Handbook for Media Groups.”

      31.    The President and Vice Provost for Student Affairs implement the

policies of this Student Services Fee Request Handbook for Media Groups.

      32.    A copy of the University of Minnesota’s current handbook titled

“Student Services Fee Request Handbook for Media Groups” is attached as Exhibit

D.

      33.    The University of Minnesota has adopted a “Student Services Fee

Request Handbook for Student Organizations.”

      34.    The President and Vice Provost for Student Affairs implement the

policies of this Student Services Fee Request Handbook for Student Organizations.

      35.    A copy of the University of Minnesota’s current handbook titled

“Student Services Fee Request Handbook for Student Organizations” is attached as

Exhibit E.



                                           8
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 9 of 68



      36.    The University of Minnesota has adopted a “Student Services Fee

Request Handbook for Administrative Units.”

      37.    The President and Vice Provost for Student Affairs implement the

policies of this Student Services Fee Request Handbook for Administrative Units.

      38.    A copy of the University of Minnesota’s current handbook titled

“Student Services Fee Request Handbook for Administrative Units” is attached as

Exhibit F.

      39.    The President is ultimately responsible for collecting the student services

fees paid and for disbursing the collected student services fees.

II.   University of Minnesota students at the Twin Cities campus pay
      approximately $36,000,000 in mandatory student services fees
      every year – $900 per student per academic year.

      40.    University of Minnesota students at the Twin Cities campus pay

approximately $36,000,000 in mandatory student services fees every year.

      41.    Students at the University of Minnesota, at the Twin Cities campus, pay

approximately $900.00 per student per academic year in mandatory student services

fees or approximately $450.00 per semester.

      42.    For the 2018-2019 academic year, the following fees per semester were

in place for students at the Twin Cities campus:

                          Undergraduate student: $445.44

                          Graduate student: $453.33

                          Professional student: $459.56

                                            9
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 10 of 68



      43.    The University of Minnesota has provided a semester breakdown of the

distribution of those fees at the Twin Cities Campus for the 2018-2019 academic year:




                      Fee                                              Amount
  Student Life, Health, and Well-being fee—Subtotal                    $411.50

  Aurora Center                                                        $4.80

  Boynton Health Facility Support                                      $10.07

  Boynton Health Operational                                           $127.53

  Student Conflict Resolution Center                                   $5.17

  Student Fee Administration                                           $2.15

  Student Legal Service                                                $16.75

  Student Parent Grants                                                $1.97

  Student Unions and Activities - Bond Repayment                       $44.71

  Student Unions and Activities - Facility Support                     $53.01

  Student Unions and Activities – Operating                            $31.30

  University Recreation and Wellness - Facility Support                $74.48

  University Recreation and Wellness – Operational                     $39.54

  Student Activity fee—Subtotal                                        $18.91

  Student Activity                                                     $18.91

  Media fee—Subtotal                                                   $12.59

  MN Daily                                                             $6.44


                                         10
       CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 11 of 68




  Radio K - One-time requirement to paint tower                           -

  Radio K DJ Equipment Replacement                                        $0.39

  Radio K – Operating                                                     $3.58

  Students for a Conservative Voice                                       $1.36

  Studio U                                                                $0.26

  Wake Student Magazine                                                   $0.55

  TOTAL STUDENT SERVICES FEE                                              $443.00

        44.   The University of Minnesota has charged similar mandatory student

services fees and made similar disbursements in the 2019–2020 academic year.

III.    The University of Minnesota treats student organizations which are
        designated media groups differently than other student
        organizations.

        45.   The University of Minnesota’s policies, handbooks, and practices single

out media student organizations over other student organizations for preferential

treatment.

        46.   The University of Minnesota’s “Student Services Fee Request Handbook

for Media Groups” states:

        In order to gain approval to apply as a Media Group, a group
        must meet the following minimum criteria:

        1. Have a mission that indicates that the group’s primary focus is to
           provide a media-related service (not exclusive to social media) to
           campus




                                           11
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 12 of 68



      2. Be a University Unit, Registered Student Organization (RSO) or
         Campus Life Program (CLP) currently registered and in good standing
         with Student Unions and Activities

      3. Meet all minimum requirements for applying for Student Services Fee
         Funding (see pages 10-11)

      4. Gain approval from the VPSA[Vice Provost for Student Affairs]/DoS
         [Dean of Students] (or designee) to apply for SSF funds as a Media
         Group. The VPSA/DoS shall have the exclusive authority to
         determine which applicants may apply to a SSF committee.

Ex. D at 15.

      47.      Under the University of Minnesota policy, the Vice Provost for Student

Affairs/Dean of Students or designee has the “exclusive authority” to invite preferred

student organizations to apply as media groups. Id.

      48.      If a student organization is not invited to apply as a media group by the

Vice Provost for Student Affairs, it is precluded from applying. Id.

      49.      The University of Minnesota offers no appeal for student organizations

who are denied an invitation to be a media group by the Vice Provost for Student

Affairs. Ex. D.

      50.      If the student organization is not selected by the Vice Provost for

Student Affairs to be a media group, then the student organization must apply for

funding under the Student Services Fee Request Handbook for Student Organizations

(Ex. D) which has disbursement limits which media groups do not have in their

Student Services Fee Request Handbook for Media Groups (Ex. E).



                                            12
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 13 of 68



      51.    Media groups can apply for unlimited event and project-related costs.

Ex. D at 16-17.

      52.    In contrast, student organizations’ “requests for over $30,000 in event or

project-related costs will not be considered by the SSFC [Student Services Fee

Committee].” Ex. E at 22.

      53.    Media groups can apply for unlimited operational costs which include

equipment, operational space, and utilities, stipends, and salaries, insurance for off-

campus events, travel, and taxes. Ex. D at 16.

      54.    In contrast, student organizations’ applications may only apply “for up

to $25,000 in operational funds during the annual request cycle.” Ex. E at 23.

      55.    At least two student organizations at the Twin Cities Campus who have

benefitted greatly under the University of Minnesota’s preferential policies,

handbooks, and practices are Minnesota Daily and Radio KUOM.

      56.    For the 2018-2019 academic year, the Minnesota Daily—a media

group— received approximately $12.88 from each student for a total of $512,400.

      57.    For the 2018-2019 academic year, Radio KUOM—a media group—

received $7.94 from each student for a total of $314,400.

      58.    In contrast, student organizations which are not designated media

groups are limited to $55,000.




                                            13
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 14 of 68



       59.   Student organizations designated by the University of Minnesota as

media groups receive preferential treatment over student organizations not so

designated as media groups by the University of Minnesota.

IV.    The University of Minnesota treats student organizations which are
       designated “Coffman Memorial Union Student Cultural Centers”
       preferentially over other student organizations—and allows them to
       exclude other students from these “safe places.”

       61.   The Board of Regents, President, and Vice Provost for Student Affairs

treat student organizations which are designated “Coffman Memorial Union Student

Cultural Centers” preferentially over other student organizations.

       62.   The University of Minnesota uses student services fees to subsidize the

Coffman Memorial Union as a student amenity.

       63.   For the 2018-2019 academic year, disbursements of over $10,000.000

from student services fees were made at the University of Minnesota for student

union and activities:

       Student Union and Activities-Bond Repayment           $3,559,021

       Student Union and Activities-Facility Support Fee     $4,210,325

       Student Union and Activities-Operating Fee            $2,489,007

       64.   For the 2018-2019 academic year, each student paid the following

amount per semester for student union and activities:

       Student Unions and Activities—Bond Repayment          $44.71

       Student Unions and Activities—Facility Support        $53.01


                                          14
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 15 of 68



      Student Unions and Activities—Operating                $31.30

      65.    The Board of Regents does not have a policy designating student

organizations as “Coffman Memorial Union Student Cultural Centers.”

      66.    Nonetheless, the President and Vice Provost for Student Affairs, and

their predecessors have permanently designated nine student organizations as

Coffman Memorial Union Student Cultural Centers.

      67.    The Board of Regents, President, and Vice Provost for Student Affairs

do not provide an administrative appeal for students objecting to the University of

Minnesota’s designation of student organizations as Coffman Memorial Union

Student Cultural Centers.

      68.    When the University of Minnesota designates student organizations as

“Coffman Memorial Union Student Cultural Centers,” the University of Minnesota

provides free student lounge space in the Coffman Memorial Union and University

promotion or sponsorship by identifying them as such on the University of

Minnesota’s web pages.

      69.    Coffman Memorial Union is a prestigious, centrally-located location for

student organizations. There are nine lounge locations for student organizations in

Coffman Memorial Union.

      70.    The University of Minnesota promote a student organization on its

website is similarly prestigious and valuable to a student organization. Other student

organizations do not receive the same type of promotion or sponsorship. Notably, the

                                          15
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 16 of 68



location of the student organizations in Coffman Memorial Union, centrally located

within the Twin Cities campus, is an optimal location for students generally, and the

organizations specifically. This action by the University is also a form of promotion or

sponsorship.

      71.      Meanwhile, other student organizations under their Handbook are

subject to disbursement caps without free student lounge space and no University

sponsorships on the University’s website.

      72.      The University of Minnesota has permanently designated the following

nine student organizations as “Coffman Memorial Union Student Cultural Centers”:

Black Student Union, La Raza Student Cultural Center, Disabled Student Cultural

Center, Feminist Student Activist Collective, Queer Student Cultural Center, Asian-

American Student Union, Minnesota International Student Association, American

Indian Student Cultural Center, and Al-Madinah Cultural Center.

      73.      Student organizations who do not receive one of the nine Coffman

Memorial Union lounge locations are left with only sub-optimal alternatives (both on

campus or off campus). For instance, some student organizations will only have

temporary use of classrooms which do not have storage space and consistent location

for recruitment. (For example, it would be difficult to run a barber shop out of a

temporary hotel room; it’s the same for student organizations operating out of

temporary classrooms.)



                                            16
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 17 of 68



      74.    Other student organizations, who do not receive Coffman Memorial

Union lounges, but who need permanent office space, are forced by the University’s

policies to attempt to lease office space off-campus which is complicated and

expensive to do. But, leasing off-campus space requires resources, organization, and

sophistication which often most, if not all, student organizations, year-to-year, do not

have. The University does not assist these student organizations in acquiring off-

campus office space when it has the resources to do so.

      75.    Recently, reasonably-priced off-campus office space is more difficult to

come by in Dinkytown and other nearby areas because the new light rail installation

has caused economic development including construction of new condominiums,

apartment and more expensive office space. This new construction has crowded the

more affordable office spaces out.

      76.    Nonetheless, the University of Minnesota continues to provide free

lounge space in Coffman Memorial Union to these nine student organizations

exclusively: Black Student Union, La Raza Student Cultural Center, Disabled Student

Cultural Center, Feminist Student Activist Collective, Queer Student Cultural Center,

Asian-American Student Union, Minnesota International Student Association,

American Indian Student Cultural Center, and Al-Madinah Cultural Center.

      77.    No other student organizations receives free office space anywhere on

the Twin Cities campus.



                                           17
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 18 of 68



      78.    The University has for multiple years promoted on its website and

elsewhere these same nine student organizations as “Coffman Memorial Union

Student Cultural Centers” located in Coffman Memorial Union: Black Student Union,

La Raza Student Cultural Center, Disabled Student Cultural Center, Feminist Student

Activist Collective, Queer Student Cultural Center, Asian-American Student Union,

Minnesota International Student Association, American Indian Student Cultural

Center, and Al-Madinah Cultural Center.

      79.    A copy of printed pages viewed from the Coffman Memorial Union

webpage on the University of Minnesota website is attached as Exhibit G.

      80.    It is prestigious and advantageous for a student organization to be

highlighted on the University of Minnesota’s web page as a “Coffman Memorial

Union Student Cultural Center.”

      81.    No other student organizations are referred to as Coffman Memorial

Union Student Cultural Centers by the University.

      82.    No other student organizations are similarly sponsored by the University

of Minnesota on its websites.

      83.    A copy of printed pages viewed from the Multicultural Center for

Academic Excellence webpage on the University’s website is attached as Exhibit H.

These pages also show the University’s support of the nine student organizations as

“Coffman Memorial Union Student Cultural Centers.” Id.



                                          18
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 19 of 68



      84.     The Coffman Memorial Union Student Cultural Centers have nine

lounges at the Coffman Memorial Union occupied by the nine University-designated

Coffman Memorial Union Student Cultural Centers:



      Student organization                                         Coffman Memorial
                                                                   Union Lounge

      Black Student Union                                                209

      La Raza Student Cultural Center                                    211

      Disabled Student Cultural Center                                   213

      Feminist Student Activist Collective                               215

      Queer Student Cultural Center                                      217

      Asian-American Student Union                                       226

      Minnesota International Student Association                        232

      American Indian Student Cultural Center                            234

      Al-Madinah Cultural Center                                         236

Ex. E at 4.

      85.     Student organizations who are not one of the nine Coffman Memorial

Union Student Cultural Centers do not have access to these lounges.

      86.     Thus, student organizations with different memberships, political, and

cultural views from the Coffman Memorial Union Student Cultural Centers are

excluded from these lounges at the Coffman Memorial Union.


                                          19
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 20 of 68



       87.     Student organizations which are not one of the Coffman Memorial

Union Student Cultural Centers do not have access to the University’s sponsorship on

its webpage.

       88.     Thus, these student organizations with different memberships, political,

and cultural views from the Coffman Memorial Union Student Cultural Centers are

excluded from the University’s sponsorship on its webpages.

       89.     People who are not members of any one of the Coffman Memorial

Union Student Cultural Centers do not have access to Coffman Memorial Union

lounges.

       90.     Thus, people with different political and cultural views from the

Coffman Memorial Union Student Cultural Centers are excluded from these Coffman

Union lounges.

       91.     At the University of Minnesota, student organizations such as the

Coffman Memorial Union Student Cultural Centers are allowed to exclude others

because the University of Minnesota does not have an “accept-all-comers” policy. See

Christian Legal Society v. University of California--Hastings, 561 US 661 (2010).

       92.     The Coffman Memorial Union Student Cultural Centers are able to

exclude others because of the University-provided lease to Coffman Memorial Union

and the fact that the University does not have an “accept-all-comers” policy that

applies to its student organizations.



                                              20
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 21 of 68



       93.    Because of the University of Minnesota’s policies, handbooks, and

practices, the Plaintiffs are excluded from the nine lounges leased to the Coffman

Memorial Union Student Cultural Centers—despite the fact they are required to pay

student services fees that fund it.

       94.    The University of Minnesota has a long administrative history associated

with the preferential treatment of the Coffman Memorial Union Student Cultural

Centers.

       95.    The University of Minnesota President’s Recommended Fiscal Year

2018 Operating Budget lists the nine Coffman Memorial Union Student Cultural

Centers as occupying “semi-permanent” office space on the second floor of Coffman

Memorial Union.

       96.    For decades, the Coffman Memorial Union Student Cultural Centers

have not paid rent for their lounge space at Coffman Memorial Union.

       97.    The estimated value of the permanent lease is $30,000 per year.

       98.    For some of the Coffman Memorial Union Student Cultural Centers,

which have been there for decades, that means they have received over $1,000,000 in

free rent in the Coffman Memorial Union which is subsidized by student services fees.

       99.    These student organizations are: Black Student Union, La Raza, Al

Madinah Student Cultural Center, American Indian Student Cultural Center,

Minnesota International Student Association, Asian American Student Union,



                                          21
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 22 of 68



Feminist Student Activist Collective, Disabled Student Cultural Center, and Queer

Student Cultural Center.

      100. The student government at the University of Minnesota has an office on

the second floor of Coffman Memorial Union. It is not deemed a “Coffman

Memorial Union Student Cultural Center.”

      101. There has never been written standards nor an appeal process regarding

whether a student organization is deemed a Coffman Memorial Union Student

Cultural Center.

      102. The Associate Director of Student Unions and Activities, Jason

Hancock, confirmed in a December 27, 2016 email that “[t]here are currently no

office spaces available in Coffman Memorial Union” for student organizations which

are not Coffman Memorial Union Student Cultural Centers.

      103. A copy of the December 27, 2016 email from Associate Director of

Student Unions and Activities Jason Hancock is attached as Exhibit I.

      104. There is no application procedure for office space listed on the Student

Unions & Activities website.

      105. Other student organizations have no opportunity to obtain free student

organization office space anywhere on campus.

      106. The history of student organizations, such as Collegians for a

Constructive Tomorrow (CFACT), failing in their applications for space in Coffman

Memorial Union is complicated by the University’s changing statements.

                                         22
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 23 of 68



       107. First, the University implemented “traffic counts” against the nine

Coffman Memorial Union Student Cultural Centers. “Traffic counts” meant in

practice that as long as the Coffman Memorial Union Student Cultural Center was

using its space when the University officials randomly dropped by, they could keep

their space. No Coffman Memorial Union Cultural Center has been displaced for low

traffic counts.

       108. So, practically, there is never an open space at Coffman Memorial Union

for other student organizations. Student organizations who are renting in Dinkytown

and elsewhere off campus, or who merely aspire to get space, can never seek space at

Coffman Memorial Union.

       109. Second, the non-student-cultural-center student organizations at least

got an opportunity to share cubicles in Coffman Memorial Union up until the

2010/2011 renovation of Coffman Memorial Union, while the Coffman Memorial

Union Student Cultural Centers had exclusive use of hard-walled lounges.

       110. After the renovation of the Coffman Memorial Union, the cubicles are

gone. Hence, student organizations which are not Coffman Memorial Union Student

Cultural Centers are left to their own devises, such as unused classrooms or to rent

off-campus as many student organizations do and must.

       111. The Student Services Fee Review Task Force established in 2012 that,

among other things, “Student Unions & Activities must establish and maintain a



                                          23
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 24 of 68



grievance procedure for student organizations in the event that a space allocation

issue arises.”

       112. This requirement was printed in subsequent SSFC Handbooks, including

the handbook for the 2016-17 school year.

       113. In response to an e-mail request about the grievance process from the

2017-18 treasurer of CFACT, Jason Hancock confirmed on January 25, 2017 that

there is no grievance process for Coffman Memorial Union office space. Ex. I.

       114. Hancock wrote, “There is no grievance process related to the allocation

of space through the fees committee. Also, in looking in the fees handbook for 2017-

2018, it appears that the language regarding the fees grievance process has been

removed. I'm not involved in the fees process, but I suggest that you contact Sara

Carvell at scarvell@umn.edu if you have any questions regarding the 2017-2018

process.” Id.

       115. As recently as fiscal year 2018, the University of Minnesota has adopted

a Student Group Space Renewal Process for the Coffman Memorial Union Student

Cultural Centers.

       116. Under the new policy, the Coffman Memorial Union Student Cultural

Centers apply to renew their leases to the lounges at the Coffman Memorial Union.

       117. No other student organization can apply for a lease to the lounge space.

       118. A copy of the University of Minnesota’s fiscal year 2018 Student Group

Space Renewal Process is attached as Exhibit J.

                                          24
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 25 of 68



      119. The Student Group Space Renewal Process basically grandfathers in the

nine current Coffman Memorial Union Student Cultural Centers.

      120. The nine Coffman Memorial Union Student Cultural Centers are treated

in the University of Minnesota’s Student Group Space Renewal Process as legacies

with codified rights against termination of their permanent leases on the lounges at

Coffman Memorial Union which is subsidized by student services fees.

      121. Further, the University of Minnesota’s Student Group Space Renewal

Process, under General Criteria for Renewal, paragraph 7, requires that the “mission

of the group complements the mission of the SUA [Student Unions and Activities]

and the U of M.”

      122. So, even if other student organizations could apply for a vacant lounge

in the Coffman Memorial Union, only student organizations with missions

complimentary to the Student Unions and Activities and the University of Minnesota

could apply to be Coffman Memorial Union Student Cultural Centers.

      123. Despite the clear requirement for a grievance process in the rules

governing the 2016-17 allocation of funds to Coffman Memorial Union, no grievance

process existed during the 2016-17 school year—nor thereafter.

      124. The Student Services Fees Appeal Committee’s response to CFACT’s

operational appeal noted, “The allocation of space in Coffman Memorial Union is

provided by SUA, a unit of the University that operates independently of the SSFC.

The SUA space allocation process is not part of the responsibilities of the Student

                                          25
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 26 of 68



Groups SSFC. Hence, any issues regarding space allocation cannot be addressed by

this committee.”

      125. Between Student Unions and Activities and the Student Services Fees

Committee, there was no appeal, due process, or oversight of the allocation of office

space to the Coffman Memorial Union Student Cultural Centers who are all receiving

student services fees.

      126. In 1987, the Final Report of the Special Committee on Minority

Programs in Support of Commitment to Focus (Taborn Committee) recommended

“physically attractive” lounges for minority cultural centers.

      127. In the late 1980s, the University evicted an art gallery and a credit union

from Coffman Memorial Union in order to provide more centrally located offices and

lounges for the Coffman Memorial Union Student Cultural Centers.

      128. The four original cultural centers (Africana, Asian American, American

Indian, and Chicano/Latino) were connected to the Office of Minority and Special

Student Affairs (OMSSA), each with their own Learning Resource Center.

      129. Today, the racially separate Learning Resource Centers are combined

into the Multicultural Center for Academic Excellence.

      130.    Five of the student organizations that receive free rent in Coffman

Memorial Union were not part of the Taborn Committee’s recommendation.

      131. None of the Coffman Memorial Union Student Cultural Centers have

ever been part of the University administration.

                                           26
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 27 of 68



      132. The Coffman Memorial Union Student Cultural Centers have historically

been and are independent student organizations.

      133. The Coffman Memorial Union Student Cultural Centers engage in

expressive activities separate and apart from the University.

      134. As student organizations, each of the Coffman Memorial Union Student

Cultural Centers has a constitution, name and membership list.

      135. The students who are members of the Coffman Memorial Union

Student Cultural Centers, not the University, determine the student organization’s

constitution, name and membership list.

      136. Many of the Coffman Memorial Union Student Cultural Centers, as

student organizations, have changed their names over the decades.

      137. The students who are members of the respective Coffman Memorial

Union Student Cultural Centers, not the University, changed the student

organization’s names.

      138. Over the decades, the Black Student Union was previously known as

Africana Student Cultural Center and Black Student Cultural Center. These name

changes were authorized by the student organization’s members, not the University.

      139. Over the decades, the La Raza Student Cultural Center was previously

known as Chicano/Latino Student Cultural Center. This name change was authorized

by the student organization’s members, not the University.



                                           27
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 28 of 68



      140. Over the decades, the Feminist Students Activist Collective was

previously known as the Women’s Student Activist Collective, University Young

Women and as a university chapter of the YWCA (Young Women Christian

Association). These name changes were authorized by the student organization’s

members, not the University.

      141. According to Wikipedia’s entry for the Queer Students Cultural Center,

over the decades, the Queer Students Cultural Center was previously named “The

Association of GLBT Student Organizations and their Friends”—as student

organization created to obtain University of Minnesota funding:

      Upon its creation, QSCC was named "The Association of GLBT Student
      Organizations and Their Friends" upon its inception in 1994 at the U of
      MN. The group was created by Dave McPartlin and founded by the
      President of the University Gay Community (Dave McPartlin), the co-
      presidents of the University Bisexual Community (Jage Miller and Jonas
      Duca) and a co-facilitator of the University Lesbians (Susanna de Campos
      Salles) overseen by adviser Doug Halverson. The group was later renamed
      The Queer Student Cultural Center in 1998.
      Approved by the Minnesota Student Association and then University
      President, Nils Hasselmo, and Vice-President of Student Affairs,
      Marvalene Hughes, the Association was one of the earlier student groups
      to get University funding to combat homophobia and tackle issues specific
      to LGBT students. The group was created to become a 'cultural center'
      but did not take the name until several years afterwards for fear that
      inclusion of the word 'culture' would prevent them from security minority
      status and University status.
These name changes were authorized by the student organization’s members, not the

University.




                                         28
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 29 of 68



      142. From at least as far back as the 1983-84 school year until 1992-93, the

four original cultural centers were funded by a line item in the mandatory fee

assessment entitled “Cultural Programs” in the amount of $1.47 per student, per

academic quarter (trimester).

      143. In the 1993-94 school year, the budget was broken down further to

create line items for the four original cultural centers and a “Cultural Activities Grant

Fund.”

      144. The Disabled Student Cultural Center received a line item mandatory fee

($0.21) for the first time in the 1993-94 school year.

      145.    The Association of GLBT Student Organizations and their Friends,

which later became the Queer Student Cultural Center, received its first mandatory fee

of ($0.20) in the 1991-92 school year.

      146. Although not called a “cultural center” by the fees committee initially,

the University chapter of the YWCA, now called Feminist Student Activist Collective,

first received mandatory fee funding in 1985-86.

      147. Using student services fees subsidizing Coffman Memorial Union, the

University provides free lounges exclusively to the nine Coffman Memorial Union

Student Cultural Centers who, in turn, engage in ideological speech.

      148. No other student organization has been and is allowed to apply to

occupy these lounges.



                                           29
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 30 of 68



         149. Prior to the 2004-05 school year, student organizations applied to the

fees committee for a line item rent allocation that they would pay to the student

union.

         150. In 2004, the same student organizations were given free rent in exchange

for a dollar-for-dollar increase in the student fee allocation directly to the student

union.

         151. Student organization office space is paid for by mandatory student fees.

         152. During the early 2000’s renovation of the entire Coffman Memorial

Union, the Coffman Memorial Union Student Cultural Centers that had previously

held space in the student union were considered by the University of Minnesota to be

“grandfathered” into the student-services-fee-funded, improved facility.

         153. The Coffman Memorial Union Student Cultural Centers were allowed

input into the design of their lounges, which were in excess of 1,000 square feet.

         154. The grandfathering rights of the Coffman Memorial Union Student

Cultural Centers was confirmed by Jason Hancock (then Operations Director of Twin

Cities Student Unions) in an e-mail to student Anthony Reel dated March 22, 2002.

         155. Al Madinah Student Cultural Center, a student group for Muslims, was

provided a lounge when the building completed construction and reopened in 2003

with an additional lounge on the second floor of the Coffman Memorial Union

intended for Al Madinah Student Cultural Center.



                                            30
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 31 of 68



      156. Al Madinah Student Cultural Center had not held space prior to the

renovation and had not even been awarded a student services fee disbursement when

the lounge was constructed and provided to it.

      157. The University of Minnesota provided no application process for other

student organizations to apply for the vacant lounge still occupied by the Al Madinah

Student Cultural Center since 2003.

      158. In 2010, the Student Services Fees Committee questioned the legality of

the then-current allocation of space in Coffman Memorial Union.

      159. In January, 2011, the Student Unions & Activities Board of Governors

put a “freeze” on allocation of student space, meaning that groups that held office

space in 2010-11 did not have to reapply for space while the issues of space

allocation were considered.

      160. Following protests, the nine Coffman Memorial Union Student Cultural

Centers listed above were allowed to continue permanent office space on the second

floor of Coffman Memorial Union. Despite the University in some documents

referring to the office space as “semi-permanent,” the University’s policy remained

constant: no other student organization could apply to occupy the Coffman Memorial

Union lounges.

      161. The University explicitly authorized the nine Coffman Memorial Union

Student Cultural Centers to use 68% of the space on the second floor in perpetuity.

      162. This protest controversy received media coverage.

                                          31
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 32 of 68



       163. In 2013, the protest controversy also led to the University using more

student services fees to renovate the Coffman Memorial Union lounges. According to

JeDunn Construction, the University’s construction company which used student

services fees to remodel the Coffman Memorial Union Student Cultural Centers’

lounges, the purpose of the project was to recruit and retain a “diverse population of

students”:

       This 23,700-square-foot campus building remodel project contributes to
       the recruitment and retention of a diverse population of students. This
       was accomplished by redesigning and renovating the whole of Coffman
       Union's second floor. Spaces for cultural student groups, student
       government, and commuters were retained and improved…

See https://jedunn.com/projects/university-minnesota-coffman-union-second-floor-

remodel (last viewed on April 24, 2020.

       164. JeDunn Construction’s use of the phrase “diverse population of

students” contradicts the reality that the University’s policy is to grandfather in the

Coffman Memorial Union Student Cultural Centers’ lounges to exclude others from

the remodeled lounges—not to include them.

       165. The protest controversy and subsequent remodeling was featured in one

academic journal: McDowell, Anise Mazone, and Jeanne L. Higbee, "Responding to

the concerns of student cultural groups: Redesigning spaces for cultural centers."

Contemporary Issues in Education Research (Online) 7.3 (2014): 227.




                                            32
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 33 of 68



       166. In the 1998 Curry federal action, three Coffman Memorial Union Student

Cultural Centers sued to intervene in order to protect their exclusive use of student

services fees for their ideological speech.

       167. The Coffman Memorial Union Student Cultural Centers use student-

services-fee-funded lounge space to exclude individuals and groups with whom their

ideology conflicts.

       168. The University of Minnesota policy is that the Coffman Memorial Union

Student Cultural Centers, granted free lounges, are not required to “take all comers.”

       169. Specifically, in 2012, the Student Fees Committee considered an

interpretation of the Equal Opportunity Statement for student organizations that the

University has rejected. The General Counsel informed the 2012 Student Service Fees

Reform Task Force that the University does not require student groups to “take all

comers.”

       170. The University’s Equal Opportunity Statement itself acknowledges the

First Amendment rights of association and free exercise of religion, and sets forth a

disciplinary process.

       171. In the 1980s, the University defended the exclusive membership of

WSAC (then U-YWCA) and MPIRG in court.

       172. In 1994, the University allowed Christian Legal Society and Graduate

Christian Fellowship to register as student groups, despite their faith statement

membership requirements.

                                              33
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 34 of 68



      173. In 2004, the University settled a lawsuit with Maranatha Christian

Fellowship establishing student organizations’ rights to exclude students at the

University.

      174. Over the decades, the Coffman Memorial Union Student Cultural

Centers, and University of Minnesota officials, claim that lounges for each Coffman

Memorial Union Student Cultural Center is their “safe space”—meaning others are

excluded.

      175. The University of Minnesota encourages this self-segregation by

sponsoring the Coffman Memorial Union Student Cultural Centers on its website and

designing and furnishing the lounges for “socializing.”

      176. The Gopherlink page for Queer Student Cultural Center says, “The

Queer Student Cultural Center provides a safe space in Coffman 217 for any GLBTA

person on the U of M campus.”

      177. The Asian-American Student Union Facebook page says, “If you need a

safe space to heal or talk, our office is located in Coffman Memorial Union room 226.

The Asian-American Student Union is open Monday-Friday from 9am-5pm.”

      178. The Black Student Union Gopherlink page says, “We provide a place for

students on campus to relax, socialize, and take a break from classes. We are involved

with greater Twin-Cities community political issues facing minorities and students on

campus. The Black Student Union carries out annual events such as Unity Dinner,

Political Awareness Events, Black History Events, Ebony Ball and many more.”

                                          34
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 35 of 68



      179. Much of the protest in 2011 surrounding the proposed renovations of

the Coffman Memorial Union second floor centered around the idea of “safe

spaces”—as indicated in the academic article referenced above.

      180. “Safe places,” in the context of the Coffman Memorial Union Student

Cultural Centers, means excluding students who are not members of the student

organizations identified by University of Minnesota as Coffman Memorial Union

Student Cultural Centers.

      181. The Coffman Memorial Union Student Cultural Centers, even though

student-services-fee-funded student organizations, are not required to accept “all

comers” for making programming, ideological, and leadership decisions for the group.

      182. This was confirmed by the University’s Associate General Counsel at the

February 3, 2012 meeting of the Student Service Fees Reform Task Force.

      183. The Coffman Memorial Union Student Cultural Centers are allowed to

preserve their own ideological identity by excluding others from their lounges.

      184. There never has been any University prohibition against the Coffman

Memorial Union Student Cultural Centers from engaging in ideological activities,

except they cannot use funds “on behalf of a candidate for public office in a political

campaign.”

      185. The Coffman Memorial Union Student Cultural Centers, over the years,

have engaged in democratic activities such as protests, pamphleting, and hosting

events just like other student organizations.

                                           35
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 36 of 68



      186. Currently, the University of Minnesota’s policies, handbooks, and

practices provide the Coffman Memorial Union Student Cultural Centers for

preferential treatment compared to other student organizations. Ex. C.

      187. When the nine Coffman Memorial Union Student Cultural Centers

obtained the University’s historical approval, over the decades, the Coffman Memorial

Union Student Cultural Centers gained permanent access to student-services-fees-

subsidized free lounge space and University-sponsorship on its webpages—this

subsidization is above and beyond the limited funding a student organization may

receive under the handbook for student organizations (Ex. E).

      188. A student-services-fee-paying student-plaintiff has no appeal process to

object to the University’s historical approval of Coffman Memorial Union Student

Cultural Centers and the beneficial regulations and additional student-service-fees

disbursements that flow from the University’s approval of Coffman Memorial Union

Student Cultural Centers.

      189. The University of Minnesota’s “Student Services Fee Request Handbook

for Student Organizations” (Exhibit E) does not distinguish between Coffman

Memorial Union Student Cultural Centers and other student organizations despite the

fact the Coffman Memorial Union Student Cultural Centers receive free office space

and University support other student organizations do not receive.

      190.    As a Coffman Memorial Union Student Cultural Center, that student

organization has free office space and University support even before it applies for

                                          36
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 37 of 68



funding under the “Student Services Fee Request Handbook for Student

Organizations.” Exhibit E.

      191. The Coffman Memorial Union Student Cultural Centers are treated in

the application for disbursement process as if they were a student organization which

has not received free office space and free University sponsorship as a Coffman

Memorial Union Student Cultural Center.

      192. Consequently, Coffman Memorial Union Student Cultural Centers have

access to more funding and resources under the handbook for student organizations

(Ex. #) than other student organizations do.

      193. For example, Coffman Memorial Union Student Cultural Centers can

request up to $30,000 in event or project-related costs and up to $25,000 in

operational funds on top of their free office space (estimated value of $30,000 per

year) and free University support.

      194. Other student organizations would have to lease office space and pay for

similar support which would apply against the University of Minnesota’s respective

$30,000 and $25,000 caps.

      195. The University of Minnesota’s preferential treatment of Coffman

Memorial Union Student Cultural Centers leads to preferential funding of these

student organizations and the exclusion of people of different political and cultural

views from Coffman Memorial Union.



                                           37
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 38 of 68



      196. The Plaintiffs are prohibited by the University’s Coffman Memorial

Union Student Cultural Centers to enter the nine lounges in Coffman Memorial

Union unless they have obtained memberships (if they want them) in the student

organizations occupying the nine lounges.

      197.    Meanwhile, the Board of Regents provides no application process for

other student organizations to receive the free office space and University support

that the Coffman Memorial Union Student Cultural Centers enjoy.

      198. The University of Minnesota has no application process for other

student organizations to apply for those nine lounges in the Coffman Memorial

Union—nor administrative appeal process to challenge the University of Minnesota’s

designations of student organizations as Coffman Memorial Union Student Cultural

Centers.

      199. For decades, different student organizations have inquired about

obtaining possession of the lounges at Coffman Memorial Union and obtaining

University sponsorship as a Coffman Memorial Union Student Cultural Center, but

the University has denied each request.

      200. When challenged on this point, University officials have stated that the

Coffman Memorial Student Cultural Centers are “grandfathered” into the nine

lounges at the Coffman Memorial Union and into the University’s sponsorship on its

webpages.



                                            38
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 39 of 68



      201. The University of Minnesota’s policies, handbooks and practices provide

preferential treatment to Coffman Memorial Union Student Cultural Centers over

other student organizations.

      202. The University of Minnesota’s policies, handbooks and practices were

the same or similar for the 2019-2020 school year and appear unchanged for the new

2020-2021 school year.

V.    The University of Minnesota bans disbursements of student
      services fees to partisan organizations.

      203. The University of Minnesota’s policies, handbooks, and practices single

out and exclude “partisan political organizations” from any disbursement of

mandatory student services fees.

      204. Specifically, the Student Services Fee Request Handbook for Student

Organizations states:

      MINIMUM REQUIREMENTS FOR APPLYING FOR STUDENT
      SERVICES FEE FUNDING

      In order for a group to be eligible to apply for funds, all of the following
      criteria must be met:

      ***
      (7) Partisan political organizations are not eligible for the general student
      services fee funding. “Partisan political organizations” are organizations
      affiliated with a registered political party or candidates for election which
      are formed for the purpose of supporting a political party or candidate for
      election.

Ex. C at 12.



                                          39
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 40 of 68



       205. Specifically, if the student organization does not fall within the

Handbook’s definition of a “political party organization,” although it engages in

political events, it may apply for funding for political events.

       206. But, if a student organization falls within the Board of Regent’s

definition of a “political party organization,” such as a Republican student

organization or a Democratic student organization, it is not eligible for funding for

political events.

       207. So, non-partisan student organizations have access to funding for

political events while partisan political organizations do not.

       208. Instead of banishing partisan political organizations from disbursements,

the Board of Regents could have focused on what the disbursement was going to be

used for. After all, non-partisan student organizations can obtain disbursements for

promoting an event for a partisan candidate while a partisan student organization

cannot.

       209. For example, a non-partisan student organization could sponsor a debate

between Presidential candidates Joe Biden and Bernie Sanders.

       210. But, under the Handbook’s definition, a partisan political organization

could not receive a disbursement for the same candidate meeting.

       211. Additionally, the University of Minnesota policy permits student

organization to lobby on or off campus on federal or state issues.



                                            40
      CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 41 of 68



       212.   So, a student organization can received funding to lobby and protest on

issues that are part of political parties’ platforms, such as immigration.

       213. But, there is a prohibition on funding student organizations the exact

same thing if they support partisan political candidates.

       214. An example of a student circumvention of this policy is the University’s

GOP (Republican) student organization was prohibited from funding; but, after it

changed its name to Campus Conservative Cultural Program (CCCP), it thereafter

received funding.

VI.    The University of Minnesota bans disbursements of student
       services fees to new organizations.

       215. The University of Minnesota’s policies, handbooks and practices single

out and exclude “new student organizations” from any disbursement of mandatory

student services fees.

       216. The Board of Regents has left it to the individual campuses whether new

student organizations are prohibited from disbursements.

       217. At the Morris campus, three years of existence is required for a student

organization before applying for funding.

       218. At the Duluth campus, two years of existence is required for a student

organization before applying for funding.




                                            41
       CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 42 of 68



        219. At the Twin Cities campus, the campus at issue in this case, 12 months

of financial history is required before a student organization can apply for funding.

Even then, the student organization can be denied funding for being too “new.”

        220. Specifically, for the Twin Cities Campus the Student Services Fee

Request Handbook for Student Organizations states:

        MINIMUM REQUIREMENTS FOR APPLYING FOR STUDENT
        SERVICES FEE FUNDING

        In order for a group to be eligible to apply for funds, all of the following
        criteria must be met:

        ***
        (3) The group must be able to provide financial documentation (in the
        form of bank statements—or EFS report for CLPs—that can be supported
        by a general ledger) for the 12 (consecutive) months prior to applying.

Exhibit E at 12.

        221. If a new student organization does satisfy the Board of Regent’s

requirement of 12 months of financial history, it may not apply for funding under the

Handbook. Exhibit E.

        222. Even if a student organization can meet the 12 month requirement, it

doesn’t mean that funding can’t still be denied because the student organization is

new.

        223. Recently, this happened at the University of Minnesota in the case of

Students for Alcohol, Tobacco, and Firearms.




                                            42
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 43 of 68



      224. The student organization met the 12 month requirement of financial

history, but were still being turned down for being too new.

      225. Thus, existing students groups have access to funding under the

Handbook (Ex. E) while new student organizations do not.

VII. The University of Minnesota does not provide an administrative
     appeal to a student who pays student services fees to challenge the
     viewpoint neutrality of the policies, handbooks, and practices
     adopted by the Board of Regents, President, and Vice Provost for
     Student Affairs

      226. The University of Minnesota’s policies, handbooks, and practices do not

provide and administrative appeal regarding the University of Minnesota’s

determinations favoring media groups and Coffman Memorial Union Student Cultural

Centers and banning funding to partisan political organizations and new student

organizations.

      227. Absent an administrative appeal, the University of Minnesota exercises

unbridled discretion over its disbursements of student services fees.

      228. The Student Services Fee Request Handbook for Student Organizations

(Exhibit E), page 24, provides a limited administrative appeal:

      Appeals… In order to appeal a funding recommendation by the SSFC
      [student services fee committee], individual SSF [student services fees]-
      paying students and student groups must provide evidence that one (or
      more) of the following criteria were met:

      1) The SSFC violated its own rules
      2) The SSFC exhibited bias against an organization
      3) The SSFC did not make a decision in a viewpoint-neutral manner.


                                          43
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 44 of 68



But, nowhere does the text authorize the individual University student-services-fees-

paying student to appeal from the Board of Regent’s policy or handbooks.

      229. The Handbook limited the scope of the administrative appeal meaning

that the University of Minnesota’s policies and handbooks are not subject to

administrative appeal themselves.

      230. For example, the Handbook’s limitations on administrative appeal mean

that a student-services-fee-paying student cannot challenge University of Minnesota’s

determinations favoring media groups and Coffman Memorial Union Student Cultural

Centers and banning funding to partisan political organizations and new student

organizations.

      231. Even if there were an appellate right, it’s not clear it would be worth

much, the University of Minnesota, Vice Provost for Student Affairs, has recently

discontinued the practice of recording deliberations of the Student Services Fee

Committee at the Twin Cities campus.

                                       Count I

                    First and Fourteenth Amendment Claims
                             Under 42 U.S.C. § 1983

      The University of Minnesota’s policies, handbooks and practices
 unconstitutionally favor media student organizations such as MN Daily and
Radio K over other student organizations for preferential treatment—showing
                      a violation of viewpoint neutrality.

      232. The paragraphs written above are incorporated as if fully restated.



                                          44
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 45 of 68



       233. The University of Minnesota has adopted policies, handbooks, and

practices which in practice permanently designate certain student organizations such

as Minnesota Daily and Radio KUOM as media groups for beneficial student-

services-fees disbursements.

       234. The University does not provide for an administrative appeal of its

media groups policy or its determination of media groups.

       235. As to public university administration of student services fees, to protect

a student’s First Amendment and Fourteenth Amendment rights, viewpoint neutrality

is constitutionally required in the allocation of funding to student organizations and to

student activities.

       236. “The proper measure, and the principal standard of protection for

objecting students… is the requirement of viewpoint neutrality in the allocation of

funding support.” Southworth v. Board of Regents of the University of Wisconsin System, 529

U.S. 217. 233 (2000).

       237. Viewpoint neutrality means that funding decisions cannot be based on

the university’s or a particular group’s point of view.

       238. The First Amendment free speech protections are incorporated against

the states and their agencies through the Fourteenth Amendment of the U.S.

Constitution.

       239. The named student Plaintiffs in this action were not involved in any

previous litigation proceedings. They are individuals, not student organizations.

                                             45
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 46 of 68



      240. The named Plaintiff association consists of University of Minnesota

students.

      241. The Plaintiffs are not challenging whether a specific organization did or

did not get money but, instead are challenging the University’s mandatory student fee

system, its process, as violating constitutionally-required viewpoint neutrality.

      242. The plaintiffs object to the University of Minnesota exercising unbridled

discretion to distribute mandatory student services fees to media groups such as the

Minnesota Daily and Radio KUOM (also known as “Radio K”) while imposing

expense caps on other student organizations.

      243. The University of Minnesota’s policies, handbooks, and practices single

out media student organizations over other student organizations for preferential

treatment.

      244. The University of Minnesota’s “Student Services Fee Request Handbook

for Media Groups” states:

      In order to gain approval to apply as a Media Group, a group must meet the
      following minimum criteria:

      1. Have a mission that indicates that the group’s primary focus is to
         provide a media-related service (not exclusive to social media) to
         campus;

      2. Be a University Unit, Registered Student Organization (RSO) or
         Campus Life Program (CLP) currently registered and in good
         standing with Student Unions and Activities;

      3. Meet all minimum requirements for applying for Student Services Fee
         Funding (see pages 10-11); and

                                            46
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 47 of 68




      4. Gain approval from the VPSA[Vice Provost for Student
         Affairs]/DoS [Dean of Students] (or designee) to apply for SSF funds
         as a Media Group. The VPSA/DoS shall have the exclusive authority
         to determine which applicants may apply to a SSF committee.

Exhibit D at 15.

      245. Under the policy, the Vice Provost for Student Affairs has exclusive

authority to invite preferred student organizations to apply as media groups.

      246. If a student organization is not invited to be a media group, it is

precluded from applying.

      247. The University of Minnesota offers no appeal to student organizations

who are denied an invitation to be a media group.

      248. If the student organization is not approved as a media group by the

University of Minnesota under this policy, then it must apply for funding under the

University of Minnesota’s handbook titled “Student Services Fee Request Handbook

for Student Organizations.” Exhibit E.

      249. Here, the University of Minnesota’s policy violates viewpoint neutrality

by authorizing the Vice Provost for Student Affairs to exclusively invite certain

student organizations such as the Minnesota Daily and Radio K to apply as media

groups—while denying other student organizations the right to apply.

      250. The Board of Regents abandons viewpoint neutrality in favor of the

University of Minnesota’s point of view of “media groups” and in favor of its frame-

of-reference on “media groups.”

                                           47
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 48 of 68



      251. For example, many student organizations provide podcasts and blogs to

support their mission; but, the Vice Provost for Student Affairs will not invite these

student organizations to apply as a “media group.”

      252.    Meanwhile, a student-services-fee-paying student has no meaningful

appeal to object to the University’s approval of media groups and the beneficial

regulations and additional moneys that flow from the University’s approval of media

groups.

      253. Once the media groups obtain University’s approval, media groups have

access to more funding under the University of Minnesota’s handbook as media

groups (Exhibit D) than they would if they were applying under the University of

Minnesota’s handbook for student organizations. (Exhibit E)

      254. The Board’s preferential treatment of media groups leads to preferential

funding of media groups.

      255. Minnesota Daily and Radio K, a newspaper and a radio station,

respectively, received disbursements as a media group (Exhibit. D) which they could

not have received as a student organization (Exhibit E) because student organizations

have a $30,000 limit on event or project-related expenses and a $25,000 limit on

operational expenses.

      256. For example, a student organization, despite podcasts and blogs, cannot

become a media group unless invited and approved by the University of Minnesota.



                                           48
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 49 of 68



      257. The University of Minnesota’s designation of media groups is based on

its preferences for media—a violation of viewpoint neutrality.

      258. The University of Minnesota’s policies, handbooks and practices violate

viewpoint neutrality by favoring media groups such as Minnesota Daily and Radio K

over other student organizations.

      259. The University of Minnesota’s policies, handbooks, and practices were

the same or similar for the 2019-2020 school year and remain unchanged for the new

2020-2021 school year.

      260. The University of Minnesota’s policies, handbooks, and practices

requiring mandatory student services fee disbursement to favor media groups over

other groups violates the First and Fourteenth Amendments to the U.S.

Constitution—and causes damage to the Plaintiffs.

      261. The portion of the student activity fees that went to media groups

reflects unconstitutional disbursements made according to the University’s

preferences.

      262. The University’s unconstitutional disbursements to media groups caused

an unnecessary increase in the student activity fees.

      263. The Plaintiffs have been damaged in the amount of the student activity

fee increase to pay for the disbursements to media groups.

      264. Because of the continuing damage to Plaintiffs, the Plaintiffs seek

declaratory judgment and injunctive relief against the Defendants.

                                           49
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 50 of 68



                                      Count II

                    First and Fourteenth Amendment Claims
                             Under 42 U.S.C. § 1983

      The University of Minnesota’s policies, handbooks and practices
unconstitutionally favor “grandfathered” student organizations called Coffman
 Memorial Union Student Cultural Center over other student organizations for
   preferential treatment and for “safe places” excluding other students—
          showing a violation of First and Fourteenth Amendments.

      265. The paragraphs written above are incorporated as if fully restated.

      266. The First Amendment free speech protections are incorporated against

the states and their agencies through the Fourteenth Amendment of the U.S.

Constitution.

      267. The Board of Regents does not have a specific policy as to the

designation of student organizations as Coffman Memorial Union Student Cultural

Centers.

      268. Since 2005, the year the Board of Regents last amended its policy on

student services fees, the Board of Regents has given unbridled discretion to the

administration at the Twin Cities campus to permanently designate and prefer nine

student organizations as the Coffman Memorial Union Student Cultural Centers.

      269. The Vice Provost for Student Affairs and her predecessors have been

the public officials responsible for making and implementing policy for the Coffman

Memorial Union Student Cultural Centers.




                                          50
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 51 of 68



      270. The University of Minnesota provides no administrative appeal of their

decisions relating to permanently designating the nine student organizations as the

Coffman Memorial Union Student Cultural Centers.

      271. The Plaintiffs object to the Vice Provost for Student Affairs exercising

unbridled discretion to provide free lounge space in the Coffman Memorial Union

and University sponsorship to the following groups as “Coffman Memorial Union

Student Cultural Centers” while imposing expense caps without free-office space and

no University sponsorships for other student organizations: Black Student Union, La

Raza Student Cultural Center, Disabled Student Cultural Center, Feminist Student

Activist Collective, Queer Student Cultural Center, Asian-American Student Union,

Minnesota International Student Association, American Indian Student Cultural

Center, and Al-Madinah Cultural Center.

      272. Coffman Memorial Union is maintained, at least in part, by the student

services fees; under the University of Minnesota’s report heading, “Student Life,

Health and Well-being fee”, the University acknowledges the following disbursements

from a student’s student services fees every semester:

      Student Unions and Activities—Bond Repayment          $44.71

      Student Unions and Activities—Facility Support        $53.01

      Student Unions and Activities—Operating               $31.30

      273. The University has for multiple years consistently provided free office

space in Coffman Memorial Union to these nine student organizations: Black Student

                                          51
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 52 of 68



Union, La Raza Student Cultural Center, Disabled Student Cultural Center, Feminist

Student Activist Collective, Queer Student Cultural Center, Asian-American Student

Union, Minnesota International Student Association, American Indian Student

Cultural Center, and Al-Madinah Cultural Center.

      274. No other student organizations receive free office space at Coffman

Memorial Union.

      275. A copy of printed pages viewed from the Coffman Memorial Union

webpage on the University of Minnesota website are attached as Exhibits G and H.

      276. The University has for multiple years promoted on its website and

elsewhere these same nine student organizations as “Coffman Memorial Union

Student Cultural Centers” located in Coffman Memorial Union: Black Student Union,

La Raza Student Cultural Center, Disabled Student Cultural Center, Feminist Student

Activist Collective, Queer Student Cultural Center, Asian-American Student Union,

Minnesota International Student Association, American Indian Student Cultural

Center, and Al-Madinah Cultural Center.

      277. It is prestigious for a student organization to be highlighted on the

University of Minnesota’s web page as a “Coffman Memorial Union Student Cultural

Center.”

      278. No other student organizations are referred to as Coffman Memorial

Union Student Cultural Centers by the University.



                                          52
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 53 of 68



      279. Student organizations who are not one of the nine Coffman Memorial

Union Student Cultural Centers do not have access to these lounges; thus, student

organizations with different political and cultural views from the Coffman Memorial

Union Student Cultural Centers are excluded from these lounges at the Coffman

Memorial Union.

      280. Student organizations which are not one of the Coffman Memorial

Union Student Cultural Centers do not have access to the University’s sponsorship on

its webpages; thus, student organizations with different political and cultural views

from the Coffman Memorial Union Student Cultural Centers are excluded from the

University’s sponsorship on its webpages.

      281. People who are not members of any one of the Coffman Memorial

Union Student Cultural Centers do not have access to these lounges; thus, people

with different political and cultural views from the Coffman Memorial Union Student

Cultural Centers are excluded from these lounges at the Coffman Memorial Union.

      282. At the University of Minnesota, student organizations such as the

Coffman Memorial Union Student Cultural Centers are allowed to exclude others

because the University of Minnesota does not have an “accept-all-comers” policy.

      283. The Coffman Memorial Union Student Cultural Centers are able to

exclude others because of the University-provided lease to Coffman Memorial Union

and the fact that the University does not have an “accept-all-comers” policy that

applies to its student organizations.

                                            53
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 54 of 68



      284. The Plaintiffs are excluded from the nine lounges leased to the Coffman

Memorial Union Student Cultural Centers.

      285. The University of Minnesota’s policies, handbooks and practices, in

violation of viewpoint neutrality, favor the Coffman Memorial Union Student Cultural

Centers for preferential treatment compared to other student organizations.

      286. The Board of Regents abandons viewpoint neutrality in favor of the

University’s point of view of “Coffman Memorial Union Student Cultural Centers”

and in favor of the University’s frame-of-reference regarding “Coffman Memorial

Union Student Cultural Centers.”

      287.    Meanwhile, a fee-paying student-plaintiff has no meaningful appeal to

object to the University’s approval of Coffman Memorial Union Student Cultural

Centers and the beneficial regulations and additional student-service-fees

disbursements that flow from the University’s approval of Coffman Memorial Union

Student Cultural Centers.

      288. Once the Coffman Memorial Union Student Cultural Centers obtain the

University’s approval, the Coffman Memorial Union Student Cultural Centers have

exclusive access to student-services-fees-subsidized lounges and University-

sponsorship on its webpages—this subsidization is above and beyond the limited

funding a student organization may receive under the University of Minnesota’s

handbook for student organizations.



                                          54
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 55 of 68



      289. The University of Minnesota’s “Student Services Fee Request Handbook

for Media Groups” (Exhibit D) does not distinguish between Coffman Memorial

Union Student Cultural Centers and other student organizations despite the fact the

Coffman Memorial Union Student Cultural Centers receive free office space and

University support other student organizations do not receive.

      290.    As a Coffman Memorial Union Student Cultural Center, that student

organization has free office space and University support even before it applies for

funding under the Student Services Fee Request Handbook for Student

Organizations. (Exhibit E)

      291. The Coffman Memorial Union Student Cultural Centers are treated in

the application for disbursement process as if they were a student organization which

has not received free office space and free University sponsorship as a Coffman

Memorial Union Student Cultural Center.

      292. Consequently, Coffman Memorial Union Student Cultural Centers have

access to more funding and resources under the Handbook (Exhibit E) than other

student organizations do.

      293. For example, Coffman Memorial Union Student Cultural Centers can

request up to $30,000 in event or project-related costs and up to $25,000 in

operational funds on top of their free office space and free University support.




                                          55
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 56 of 68



      294. Other student organizations would have to lease office space and pay for

similar support which would apply against the University of Minnesota’s respective

$30,000 and $25,000 caps.

      295. The University of Minnesota’s preferential treatment of Coffman

Memorial Union Student Cultural Centers leads to preferential funding of these

student organizations and the exclusion of people of different political and cultural

views from Coffman Memorial Union.

      296. The Plaintiffs are not prohibited from the University’s Coffman

Memorial Union Student Cultural Centers in the nine lounges in Coffman Memorial

Union because they are not member of those nine organizations.

      297.    Meanwhile, the University of Minnesota provides no application

process for other student organizations to receive the free office space and University

support that the Coffman Memorial Union Student Cultural Centers enjoy.

      298. The University of Minnesota has no application process for other

student organizations to apply for those nine lounges in the Coffman Memorial

Union.

      299. For decades, different student organizations have inquired about

obtaining new, free office space at Coffman Memorial Union and University

sponsorship as a Coffman Memorial Union Student Cultural Center, but the

University has denied each request.



                                           56
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 57 of 68



      300. When challenged on this point, University officials have stated that the

Coffman Memorial Student Cultural Centers are “grandfathered” into the nine

lounges at the Coffman Memorial Union and into the University’s sponsorship on its

webpages.

      301. The University of Minnesota’s policies, handbooks and practices violate

First Amendment viewpoint neutrality by favoring Coffman Memorial Union Student

Cultural Centers over other student organizations.

      302. The University of Minnesota’s policies, handbooks and practices were

the same or similar for the 2019-2020 school year and remain unchanged for the new

2020-2021 school year.

      303. The University of Minnesota’s policies, handbooks and practices

requiring mandatory student services fee disbursement favoring Coffman Memorial

Union Student Cultural Centers violates the viewpoint neutrality required by the First

Amendment to the U.S. Constitution—and causes damage to the Plaintiffs.

      304. The University of Minnesota’s policies, handbooks and practices

endorsing the nine Coffman Memorial Union Student Cultural Centers and their

exclusionary policies as to “safe places” as to other student groups and other student

groups using those nine offices/lounges in Coffman Memorial Union violate the First

Amendment to the U.S. Constitution, the rights to speech, assembly, association and

to expressive association, and the Fourteenth Amendment’s Equal Protection and

Due Process Clauses—and causes damage to the Plaintiffs.

                                          57
        CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 58 of 68



         305. The portion of the student activity fees that went to Coffman Memorial

Union Student Cultural Centers reflects unconstitutional disbursements made

according to the University’s preferences and in violation of the First and Fourteenth

Amendments.

         306. The University’s unconstitutional disbursements to Coffman Memorial

Union Student Cultural Centers caused an unnecessary increase to student activity

fees.

         307. The Plaintiffs have been damaged in the amount of the student activity

fee increase to pay for the disbursements to Coffman Memorial Union Student

Cultural Centers.

         308. Because of the continuing damages to the Plaintiffs, the Plaintiffs seek

declaratory judgment and injunctive relief against the Defendants.

                                        Count III

                      First and Fourteenth Amendment Claims
                               Under 42 U.S.C. § 1983

       The University of Minnesota’s policies, handbooks and practices
 unconstitutionally exclude partisan political organizations from receiving any
   disbursements of student services fees—showing a violation of viewpoint
                                   neutrality.

         309. The paragraphs written above are incorporated as if fully restated.

         310. The First Amendment free speech protections are incorporated against

the states and their agencies through the Fourteenth Amendment of the U.S.

Constitution.

                                            58
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 59 of 68



      311. The University of Minnesota’s policies, handbooks, and practices single

out and exclude “partisan political organizations” from any disbursement of

mandatory student services fees. Specifically, the University of Minnesota’s Student

Services Fee Request Handbook for Student Organizations states:

      MINIMUM REQUIREMENTS FOR APPLYING FOR STUDENT
      SERVICES FEE FUNDING

      In order for a group to be eligible to apply for funds, all of the following
      criteria must be met:

      ***
      (7) Partisan political organizations are not eligible for the general student
      services fee funding. “Partisan political organizations” are organizations
      affiliated with a registered political party or candidates for election which
      are formed for the purpose of supporting a political party or candidate for
      election.

Exhibit E at 12.

      312. The University of Minnesota violates viewpoint neutrality by adopting a

rule that categorically bans disbursements to any partisan political organization.

      313. Specifically, if the student organization does not fall within the Board of

Regent’s definition of a “political party organization,” it may apply for funding under

the Student Services Fee Handbook for Student Organizations. (Exhibit E)

      314. However, if the student organization does fall within the Handbook’s

definition of a “political party organization,” such as the Republican student

organization or the Democratic student organization, it is not eligible for funding

under the Handbook. Exhibit E.


                                           59
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 60 of 68



      315. Thus, non-partisan students groups have access to funding under the

Handbook (Exhibit E) while partisan political organizations do not.

      316. Instead of banishing partisan political organizations from disbursements,

the University of Minnesota could have focused on what the disbursement was going

to be used for. After all, non-partisan student organizations can obtain disbursements

for promoting an event for a partisan candidate.

      317. For example, a non-partisan student organization could sponsor a debate

between Presidential candidates Joe Biden and Bernie Sanders. But, under the Board

of Regent’s rule, a partisan political organization could not receive a disbursement for

the same candidate meeting.

      318. Also, University policy permits student organization to lobby on or off

campus on federal or state issues. So, a student organization can received funding to

lobby and protest on issues that are part of political parties’ platforms, such as

immigration. But, there is a prohibition on funding student organizations for the exact

same thing if they support partisan political candidates.

      319. An example of a student circumvention of this policy is the University’s

GOP (Republican) student organization changed its name to Campus Conservative

Cultural Program (CCCP) and thereafter received funding.

      320. A more carefully-drafted rule would have met constitutional

requirements and made sense to everyone; instead, the rule arbitrarily discriminates

against partisan organizations.

                                            60
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 61 of 68



      321. The University of Minnesota’s policies, handbooks and practices violate

viewpoint neutrality by favoring non-partisan student organizations over partisan

student organizations.

      322. The University of Minnesota’s policies, handbooks and practices were

the same or similar for the 2019-2020 school year and remain unchanged for the new

2020-2021 school year.

      323. The University of Minnesota’s policies, handbooks, and practices

banning student-services-fees disbursement to partisan student organizations violates

the First and Fourteenth Amendments to the U.S. Constitution.

      324. The Plaintiffs seek declaratory judgment and injunctive relief against the

Defendants.


                                      Count IV

                    First and Fourteenth Amendment Claims
                             Under 42 U.S.C. § 1983

The University of Minnesota’s policies, handbooks, and practices exclude new
student organizations from any student-services-fees disbursements—showing
                      a violation of viewpoint neutrality.

      325. The paragraphs written above are incorporated as if fully restated.

      326. The First Amendment free speech protections are incorporated against

the states and their agencies through the Fourteenth Amendment of the U.S.

Constitution.



                                          61
        CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 62 of 68



         327. The Board of Regents and the University officials at the Twin Cities,

Duluth and Morris campuses have different longevity requirements for student

organizations to apply for student-services-fees funding.

         328. At the Duluth campus, two years of existence is required before applying

for funding.

         329. At the Morris campus, three years of existence is required before

applying for funding.

         330. At the Twin Cities campus, 12 months of financial history is required

before applying for funding.

         331. At the Twin Cities campus, the University of Minnesota’s policies,

handbooks and practices single out and exclude new organizations with fewer than 12

months of financial history from any disbursement of mandatory student services

fees.

         332. Specifically, the Student Services Fee Request Handbook for Student

Organizations states:

         MINIMUM REQUIREMENTS FOR APPLYING FOR STUDENT
         SERVICES FEE FUNDING

         In order for a group to be eligible to apply for funds, all of the following
         criteria must be met:

         ***
         (3) The group must be able to provide financial documentation (in the
         form of bank statements—or EFS report for CLPs—that can be
         supported by a general ledger) for the 12 (consecutive) months prior to
         applying.

                                             62
       CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 63 of 68




Ex. E at 12.

        333. The University’s policies violate viewpoint neutrality by favoring existing

groups over new groups.

        334. If a new student organization does satisfy the Board of Regent’s

requirement of 12 months of financial history, it may not apply for funding under the

Handbook. (Exhibit E)

        335. Even if a student organization can meet the 12 month requirement, it

doesn’t mean that funding can’t still be denied because the student organization is

new.

        336. Recently, this happened at the University of Minnesota in the case of

Students for Alcohol, Tobacco, and Firearms. The student organization met the 12

month requirement of financial history, but were still being turned down by the

University of Minnesota for being too “new.”

        337. Thus, existing students groups have access to funding under the

University of Minnesota’s Handbook (Exhibit E) while new student organizations do

not.

        338. The University of Minnesota’s policies, handbooks and practices violate

viewpoint neutrality by favoring existing student organizations over new student

organizations.




                                           63
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 64 of 68



      339. The University of Minnesota’s policies, handbooks and practices were

the same or similar for the 2019-2020 school year and remain unchanged for the new

2020-2021 school year.

      340. The University of Minnesota’s policies, handbooks, and practices

banning student services fee disbursement to new student organizations violates the

First and Fourteenth Amendments to the U.S. Constitution.

      341. The Plaintiffs seek declaratory judgment and injunctive relief against the

Defendants.


                                       Count V

                     First and Fourteenth Amendment Claims
                              Under 42 U.S.C. § 1983

    The University of Minnesota’s policies, handbooks and practices fail to
    provide an administrative appeal process for individuals challenging the
        University of Minnesota’s policies, handbooks and practices as
       unconstitutional—violating viewpoint neutrality and due process.


      342. The paragraphs written above are incorporated as if fully restated.

      343. The First Amendment free speech protections are incorporated against

the states and their agencies through the Fourteenth Amendment of the U.S.

Constitution.

      344. The University of Minnesota’s omitting an administrative appeal process

for individual University students to challenge University of Minnesota’s policies,

handbooks and practices which violate viewpoint neutrality violates the First

                                          64
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 65 of 68



Amendment’s and Fourteenth Amendment’s guarantees of viewpoint neutrality and

due process.

       345. The University of Minnesota is collecting and distributing the student

services fees violating viewpoint neutrality and without due process of law.

       346. The University of Minnesota’s policies, handbooks and practices limit

the administrative appeals of individual University students in such a way to exclude

constitutional challenges to University of Minnesota’s policies, handbooks and

practices.

       347. The University of Minnesota’s Student Services Fee Request Handbook

for Student Organizations (Exhibit E), page 24, states as to appeals:

       Appeals… In order to appeal a funding recommendation by the SSFC
       [student services fee committee], individual SSF [student services fees]-
       paying students and student groups must provide evidence that one (or
       more) of the following criteria were met:

       1) The SSFC violated its own rules
       2) The SSFC exhibited bias against an organization
       3) The SSFC did not make a decision in a viewpoint-neutral manner.

Nowhere does the text authorize the individual University student-services-fees-

paying student to appeal from the Board of Regent’s policy or handbooks.

       348. The University of Minnesota limited the scope of the administrative

appeal meaning that its own policy and handbooks cannot be constitutionally

challenged.




                                          65
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 66 of 68



      349. Even if there were an appellate right, it’s not clear it would be worth

much, the University of Minnesota, Vice Provost for Student Affairs, has recently

discontinued the practice of recording deliberations of the Student Services Fee

Committee at the Twin Cities campus.

      350. The SSF-paying student has no administrative appeal process to have his

or her constitutional claims heard.

      351. The University of Minnesota’s policies, handbooks, and practices were

the same or similar for the 2019-2020 school year and remain unchanged for the new

2020-2021 school year.

      352. The University of Minnesota’s policies, handbooks, and practices by

omitting an administrative appeal right for an SSF-paying student to constitutionally

challenge the University of Minnesota’s policies, handbooks and practices violates the

First and Fourteenth Amendments to the U.S. Constitution.

      353. These violations of the First and Fourteenth Amendments through

omitting a comprehensive administrative appeal have damaged Plaintiffs; with such an

appeal, the student services fees could have been reduced in a successful

administrative appeal by enjoining unconstitutional disbursements.

      354. For example, the student services fees could be reduced by stopping the

unconstitutional disbursements to media groups and to Coffman Memorial Union

Student Cultural Centers, as explained above.



                                          66
     CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 67 of 68



      355. Because the Plaintiffs are suffering continuing damages, the Plaintiffs

seek declaratory judgment and injunctive relief against the Defendants.

                                        COUNT VI

                          Remedies Under 42 U.S.C.A. § 1988

      356. Plaintiff also seeks attorney's fees, costs of suit, and interest pursuant to

42 U.S.C.A. § 1988.

                              JURY TRIAL REQUESTED

      357. A jury trial is requested for contested facts or other issues as deemed

necessary to be resolved by a jury.



                                PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs, Viewpoint Neutrality Now!, Evan Smith and

Isaac Smith requests:

      1.        A declaration that the aforementioned policies, handbooks, and practices

of Defendants violate the First and Fourteenth Amendment of the United States

Constitution;

      2.        The issuance of an injunction requiring the Defendants to enjoin from

policies and procedures which violate viewpoint neutrality;

      3.        Judgment in favor of the Plaintiffs;




                                             67
    CASE 0:20-cv-01055-PJS-TNL Document 1 Filed 04/30/20 Page 68 of 68



     4.    Costs and attorney's fees pursuant to 42 U.S.C.A. § 1988; and

     5.    Such other and further relief as the court deems just and proper.



Dated: April 30, 2020                      /s/Erick G. Kaardal
                                          Erick G. Kaardal, 229647
                                          Mohrman, Kaardal & Erickson, P.A.
                                          150 South Fifth Street, Suite 3100
                                          Minneapolis, Minnesota 55402
                                          Telephone: 612-341-1074
                                          Facsimile: 612-341-1076
                                          Email: kaardal@mklaw.com
                                          Attorneys for Plaintiffs




                                       68
